Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KEVIN DUDNEY on 12/13/2021.

The application has been amended as follows: 

	In the claims:
	1. (Currently Amended) A wireless device, comprising:
	an antenna;
	a radio operably coupled to the antenna; and
	a processor operably coupled to the radio;
	wherein the wireless device is configured to:
		receive, from a base station:
			 a first control information monitoring configuration including a first periodic pattern comprising a first one or more slots for monitoring during respective 
			a second control information monitoring configuration including a second periodic pattern comprising a third one or more slots for monitoring during respective periods of the second periodic pattern and a fourth one or more slots not to monitor during the respective periods of the second periodic pattern, wherein the second periodic pattern has a higher periodicity than the first periodic pattern, the third one or more slots are at least partly different than the first one or more slots, and the fourth one or more slots are at least partly different than the second one or more slots;
		monitor a control channel for control information from the base station according to the first periodic pattern based on the first control information monitoring configuration, wherein according to the first periodic pattern, the wireless device monitors the control channel in a portion of each slot of the first one or more slots during the respective periods of the first periodic pattern; 
		trigger, in response to receiving first control information during said monitoring of the control channel according to the first periodic pattern, control channel monitoring according to the second periodic pattern based on the second control information monitoring configuration, instead of monitoring the control channel according to the first periodic pattern, wherein said control channel monitoring according to the second periodic pattern includes monitoring the control channel for control information in a portion of each slot of the third one or more slots during the respective periods of the second periodic pattern; and


	2. (Previously Presented) The wireless device of claim 1,
	wherein monitoring the control channel for control information from the base station according to the second periodic pattern comprises monitoring the control channel in a fifth slot, wherein the fifth slot is immediately subsequent to a slot in which a data communication is scheduled by the first control information.

	3. (Previously Presented) The wireless device of claim 2, wherein the wireless device is further configured to:
	receive second control information during the fifth slot,
	wherein monitoring the control channel for control information from the base station according to the second periodic pattern further comprises monitoring the control channel in a sixth slot based at least in part on receiving the second control information during the fifth slot.

	4. (Cancelled).

	5. (Previously Presented) The wireless device of claim 1, wherein monitoring the control channel according to the second periodic pattern is performed for a specified duration, wherein the wireless device is further configured to:


	6. (Previously Presented) The wireless device of claim 5,
	wherein the specified duration occurs at a temporal offset after receiving the first control information.

	7. (Previously Presented) The wireless device of claim 1, wherein the wireless device is further configured to:
	receive second control information during a fifth slot of the third one or more slots according to the second periodic pattern that is not among the first one or more slots according to the first periodic pattern; and
	monitor the control channel according to a third periodic pattern based at least in part on receiving the second control information during the fifth slot according to the second periodic pattern, wherein the third periodic pattern has a shorter period than the second periodic pattern.

	8. (Currently Amended) An apparatus, comprising:
 	a processor configured to cause a wireless device to:
		receive, from a base station:
			 a first control information monitoring configuration including a first periodic pattern comprising a first one or more slots for monitoring during respective 
			a second control information monitoring configuration including a second periodic pattern comprising a third one or more slots for monitoring during respective periods of the second periodic pattern and a fourth one or more slots not to monitor during the respective periods of the second periodic pattern, wherein the second periodic pattern has a higher periodicity than the first periodic pattern, the third one or more slots are at least partly different than the first one or more slots, and the fourth one or more slots are at least partly different than the second one or more slots;
		monitor a control channel for control information from the base station according to the first periodic pattern based on the first control information monitoring configuration, wherein according to the first periodic pattern, the wireless device monitors the control channel in a portion of each slot of the first one or more slots during the respective periods of the first periodic pattern; 
		trigger, in response to receiving first control information during said monitoring of the control channel according to the first periodic pattern, control channel monitoring according to the second periodic pattern based on the second control information monitoring configuration, instead of monitoring the control channel according to the first periodic pattern, wherein said control channel monitoring according to the second periodic pattern includes monitoring the control channel for control information in a portion of each slot of the third one or more slots during the respective periods of the second periodic pattern; and


	9. (Previously Presented) The apparatus of claim 8,
	wherein monitoring the control channel for control information from the base station according to the second periodic pattern comprises monitoring the control channel in a fifth slot, wherein the fifth slot occurs at a specified interval after a slot in which a data communication is scheduled by the first control information.

	10. (Previously Presented) The apparatus of claim 9, wherein the processor is further configured to cause the wireless device to:
	receive second control information during the fifth slot,
	wherein monitoring the control channel for control information from the base station according to the second periodic pattern further comprises monitoring the control channel in a sixth slot based at least in part on receiving the second control information during the fifth slot.

	11. (Previously Presented) The apparatus of claim 8, wherein the processor is further configured to cause the wireless device to:
	operate in a low power state for at least one of the second one or more slots.

	12. (Previously Presented)  The apparatus of claim 11,
	wherein the control channel comprises a physical downlink control channel, 

	wherein the first control information schedules a data communication, wherein the data communication comprises one of:
		a downlink data communication;
		an uplink data communication; or
		an acknowledgement communication.
	
	13.-20. (Cancelled)

	21. (Currently Amended) A cellular base station, comprising:
	an antenna;
	a radio operably coupled to the antenna; and
	a processor operably coupled to the radio;
	wherein the cellular base station is configured to:
		provide, to a wireless device, configuration information including:
			a first control information monitoring configuration including a first periodic pattern comprising a first one or more slots for monitoring during respective periods of the first periodic pattern and a second one or more slots not to monitor during the respective periods of the first periodic pattern; and 

		provide, to the wireless device, first control information during a fifth slot of the first one or more slots according to the first periodic pattern; and 
		provide, in response to providing the first control information in the fifth slot, second control information according to the second periodic pattern based on the second control information monitoring configuration, instead of providing the second control information according to the first periodic pattern, wherein providing the second control information according to the second periodic pattern includes providing the second control information in a portion of a sixth slot of the third one or more slots during the respective periods of the second periodic pattern, wherein the sixth slot of the third one or more slots is later in time than the fifth slot. 

 	22. (Previously Presented) The cellular base station of claim 21, wherein the sixth slot is a specified interval after the fifth slot.

	23. (Previously Presented) The cellular base station of claim 22, wherein the specified interval is indicated by the configuration information. 

	24. (Currently Amended) The cellular base station of claim 21, wherein the cellular base station is further configured to: 
	provide control information to the wireless device using a control channel in a seventh slot based at least in part on providing control information during the sixth slot.

	25. (Previously Presented) The cellular base station of claim 24, wherein the seventh slot is according to a third periodic pattern.

	26. (Previously Presented) The cellular base station of claim 25, wherein the third periodic pattern comprises a higher periodicity than the second periodic pattern. 	

	27. (Previously Presented) The cellular base station of claim 21, wherein providing control information for the wireless device according to the second periodic pattern is performed for a specified duration, wherein the cellular base station is further configured to:
	 resume providing control information for the wireless device according to the first periodic pattern after the specified duration.

	28. (Previously Presented) The cellular base station of claim 27, wherein the specified duration comprises one or more periods according to the first or second periodic pattern. 

	29. (Currently Amended) The cellular base station of claim 21, wherein the cellular base station is further configured to:
	provide control information for the wireless device according to a third periodic pattern based at least in part on providing control information to the wireless device using a control channel according to the second periodic pattern, wherein the third periodic pattern has a shorter period than the second periodic pattern.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 5-12, 21-29 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, and 8,  a wireless device/apparatus, comprising:
	an antenna;
	a radio operably coupled to the antenna; and
	a processor operably coupled to the radio;
	wherein the wireless device is configured to:
		receive, from a base station:
			 a first control information monitoring configuration including a first periodic pattern comprising a first one or more slots for monitoring during respective periods of the first periodic pattern and a second one or more slots not to monitor during the respective periods of the first periodic pattern; and 
			a second control information monitoring configuration including a second periodic pattern comprising a third one or more slots for monitoring during respective periods of the second periodic pattern and a fourth one or more slots not to monitor during the respective periods of the second periodic pattern, wherein the second periodic pattern has a higher periodicity than the first periodic pattern, the third one or more slots are at least partly different than the first one or more slots, and the fourth one or more slots are at least partly different than the second one or more slots;
		monitor a control channel for control information from the base station according to the first periodic pattern based on the first control information monitoring configuration, wherein according to the first periodic pattern, the wireless device monitors the control channel in a portion of each slot of the first one or more slots during the respective periods of the first periodic pattern; 
		trigger, in response to receiving first control information during said monitoring of the control channel according to the first periodic pattern, control channel monitoring according to the second periodic pattern based on the second control information monitoring configuration, instead of monitoring the control channel according to the first periodic pattern, wherein said control channel monitoring according to the second periodic pattern includes monitoring the control channel for control information in a portion of each slot of the third one or more slots during the respective periods of the second periodic pattern; and
		monitor the control channel for control information from the base station according to the second periodic pattern…in combination with other limitations.


Regarding claim 21, A cellular base station, comprising:
	an antenna;
	a radio operably coupled to the antenna; and
	a processor operably coupled to the radio;
	wherein the cellular base station is configured to:
		provide, to a wireless device, configuration information including:
			a first control information monitoring configuration including a first periodic pattern comprising a first one or more slots for monitoring during respective periods of the first periodic pattern and a second one or more slots not to monitor during the respective periods of the first periodic pattern; and 
			a second control information monitoring configuration including a second periodic pattern comprising a third one or more slots for monitoring during respective periods of the second periodic pattern and a fourth one or more slots not to monitor during the respective periods of the second periodic pattern, wherein the second periodic pattern has a higher periodicity than the first periodic pattern, the third one or more slots are at least partly different than the first one or more slots, and the fourth one or more slots are at least partly different than the second one or more slots;
		provide, to the wireless device, first control information during a fifth slot of the first one or more slots according to the first periodic pattern; and 
provide, in response to providing the first control information in the fifth slot, second control information according to the second periodic pattern based on the second control information monitoring configuration, instead of providing the second control information according to the first periodic pattern, wherein providing the second control information according to the second periodic pattern includes providing the second control information in a portion of a sixth slot of the third one or more slots during the respective periods of the second periodic pattern, wherein the sixth slot of the third one or more slots is later in time than the fifth slot…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461